Citation Nr: 1414420	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA Regional Office (RO) in Columbia, South Carolina. 

In January 2012, the Board denied the claim of service connection for a gastrointestinal disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court, in pertinent part, vacated the Board's denial of the claim of service connection for a gastrointestinal disorder and remanded the matter to the Board.  In October 2013, the Board remanded the claim to the RO in accordance with the Court's decision.  

The Board previously referred a claim of service connection for a heart disorder.  See BVA Decisions dated January 2010 and October 2013.  It does not appear that the claim has yet been adjudicated.  Therefore, the issue of service connection for a heart disorder is again referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a preliminary review of the record indicates that this claim requires additional development.  In October 2013, the Board directed the AMC/RO to order a VA examination to determine the nature, extent and etiology of the claimed gastrointestinal disability.  Specifically, the examiner was requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether any diagnosed gastrointestinal disorder had its clinical onset in service or was otherwise related to service, to include being due to in-service herbicide exposure.  The examiner was also asked to discuss the Veteran's in-service gastrointestinal complaints in December 1968, as well as address the June 2010 colonoscopy results and March 2012 abdominal X-rays.

The Veteran was afforded a VA examination in November 2013.  The examiner opined the Veteran's current abdominal symptoms were less likely than not related to his time in service or Agent Orange exposure.  In rendering the opinion, the examiner indicated that there was one instance of "self-limited abdominal issues while in service, but no diagnosis was given."  The Board finds this statement inaccurate.  Entries dated in December 1968 show the Veteran complained of nausea, vomiting, stomach cramps, and was admitted to the hospital for two days for an intestinal parasite.  

The examiner next indicated that currently it sounded like the Veteran "just has GERD;" however, the examiner indicated that he did not include that in the diagnosis because the Veteran had not been formally diagnosed with the disorder.  No studies were performed to confirm the diagnosis though the Board directed that all indicated studies be performed and the results recorded.  Further, no opinion was rendered as to whether the complaints of nausea (two to three times per month and occasional regurgitation) were related to the suspected diagnosis of GERD or whether the disability itself was related to the complaints in service.  Finally, the examiner failed to address the March 2012 abdominal studies that revealed nonspecific air-fluid levels, which "may be seen in gastroenteritis." 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.          

The examiner should offer an opinion in response to the following: (a) whether the Veteran currently has a gastrointestinal disability, to include, but not limited to, gastroesophageal reflux disease (suspected upon VA examination in November 2013), sigmoid diverticulosis (found on June 2010 colonoscopy), and/or gastroenteritis (March 2012 abdominal X-rays revealed nonspecific air-fluid levels, which might be seen in gastroenteritis) and (b) if so, whether such gastrointestinal disability at least as likely as not (a 50 percent probability or greater) had its onset during or was caused by the Veteran's service, to include confirmed exposure to Agent Orange.  (c) In answering this question, the examiner must address the treatment in service for nausea, vomiting, stomach cramps and intestinal parasites and whether such treatment was the first manifestation of a gastrointestinal disability.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


